- Midland National Life Insurance Company Jason L. Bradshaw Senior Variable Compliance Consultant North American Companies for Life and Health Insurance 525 West Van Buren · Chicago, Illinois 60607 Phone: 800.800.3656, Ext. 27878 · Fax: 312.648.7778 E-Mail : jbradshaw@sfgmembers.com April 27, 2016 Securities and Exchange Commission treet, N.E. Washington, DC 20549 RE: Midland National Life Separate Account A File Number 333-153825 – Premier Variable Universal Life III Commissioners: Enclosed for filing is a copy of Post-Effective Amendment Number 9 to the above referenced Form N-6 Registration Statement. This amendment is being filed pursuant to paragraph (b) of Rule 485, and pursuant to subparagraph (b) (4) of that Rule, we certify the amendment does not contain disclosure which would render it ineligible to become effective pursuant to said paragraph (b). If you have any comments or questions about this filing, please contact Fred Bellamy of Sutherland, Asbill & Brennan LLP at 202-383-0126 or fred.bellamy@sutherland.com. Sincerely, /s/ Jason L. Bradshaw Jason L. Bradshaw Senior Variable Compliance Consultant cc: Frederick R. Bellamy Sutherland Asbill & Brennan LLP As filed with the Securities and Exchange Commission on April 27, 2016 Registration File No. 333-153825 811-05271 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-6 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ ] PRE-EFFECTIVE AMENDMENT NO. [ ] POST-EFFECTIVE AMENDMENT NO. _9 [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ ] AMENDMENT NO. [ X ] (Check appropriate box or boxes.) Midland National Life Separate Account A (Exact name of registrant) MIDLAND NATIONAL LIFE INSURANCE COMPANY (Name of depositor) One Sammons Plaza Sioux Falls, South Dakota 57193-9991 (Address of depositor’s principal executive offices) Depositor’s Telephone Number, including Area Code: (605) 335-5700 Victoria E. Fimea Copy to: Senior Vice President, General Counsel & Secretary Midland National Life Insurance Company Frederick R. Bellamy, Esq. One Sammons Plaza Sutherland Asbill & Brennan LLP Sioux Falls, South Dakota 57193-9991 700 Sixth Street, NW, Suite 700 (Name and address of agent for service) Washington, DC 20001-3980 Approximate Date of Proposed Public Offering: As soon as practicable after the effective date of this registration statement. It is proposed that this filing will become effective (check appropriate box): o immediately upon filing pursuant to paragraph (b) þ on May 1, 2016 pursuant to paragraph (b) o 60 days after filing pursuant to paragraph (a)(i) o on pursuant to paragraph (a)(i) of Rule 485 If appropriate check the following box: o This post-effective amendment designates a new effective date for a previously filed post- effective amendment Title of Securities Being Registered: Individual Flexible Premium Variable Life Insurance Policies Premier Variable Universal Life III Premier Variable Universal Life III Flexible Premium Variable Life Insurance Policy Issued By: Midland National Life Insurance Company One Sammons Plaza · Sioux Falls, SD 57193 (605) 373-2207 (telephone) · (800 ) 272 -1642 (toll-free telephone number) (877) 841-6709 (toll-free facsimile) Through the Midland National Life Separate Account A Premier Variable Universal Life III (the “policy”) is a life insurance policy issued by Midland National Life Insurance Company. The policy: · provides insurance coverage with flexibility in death benefits and premiums; · pays a death benefit if the Insured person dies while the policy is still inforce ; · can provide substantial policy fund build-up on a tax-deferred basis. However, there is no guaranteed policy fund for amounts You allocate to the investment divisions . You bear the risk of poor investment performance for those amounts. · lets You borrow against Your policy, withdraw part of the net cash surrender value , or completely surrender Your policy. There may be tax consequences to these transactions. Loans and withdrawals affect the policy fund and may affect the death benefit . You have a limited right to examine Your policy and return it to Us for a refund. You may decide how much Your premiums will be and how often You wish to pay them, within limits. You may also increase or decrease the amount of insurance protection, within limits. Depending on the amount of premiums paid, this may or may not be a Modified Endowment Contract (“ MEC ”). If it is a MEC , then loans and withdrawals may have more adverse tax consequences. You may allocate Your policy fund to Our General Account and up to fifteen investment divisions . Each division invests in a specified mutual fund portfolio. The mutual fund portfolios are part of the following series funds or trusts: 1. AIM Variable Insurance Funds (Invesco Variable Insurance Funds), 2. The Alger Portfolios, 3. American Century Variable Portfolios, Inc., 4. Fidelity ® Variable Insurance Products, 5. Goldman Sachs Variable Insurance Trust, 6. Lord Abbett Series Fund, Inc., 7. MFS ® Variable Insurance Trusts, 8. Neuberger Berman Advisers Management Trust, 9. PIMCO Variable Insurance Trust, ProFunds Trust, VanEck VIP Trust, and Vanguard ® Variable Insurance Funds You can choose among the fifty-eight investment divisions listed on the following page. Your policy fund in the investment divisions will increase or decrease based on investment performance. You bear this risk. You could lose the amount You invest and lose Your insurance coverage due to poor investment performance. No one insures or guarantees the policy fund allocated to the investment divisions . Separate prospectuses describe the investment objectives, policies and risks of the portfolios. The Securities and Exchange Commission has not approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. May 1, 2016 SEPARATE ACCOUNT INVESTMENT PORTFOLIOS 1. Alger Capital Appreciation Portfolio 30. Invesco V.I. Global Health Care Fund 2. Alger Large Cap Growth Portfolio 31. Invesco V.I. International Growth Fund 3. Alger Mid Cap Growth Portfolio 32. Lord Abbett Series Fund, Inc. Calibrated Dividend Growth Portfolio 4. American Century VP Capital Appreciation Fund 33. Lord Abbett Series Fund, Inc. Growth and Income Portfolio 5. American Century VP International Fund 34. Lord Abbett Series Fund, Inc. International Opportunities Portfolio 6. American Century VP Value Fund 35. Lord Abbett Series Fund, Inc. Mid Cap Stock Portfolio 7. Fidelity â VIP Asset Manager SM Portfolio 36. MFS â VIT Growth Series 8. Fidelity â VIP Asset Manager: Growth â Portfolio 37. MFS â VIT New Discovery Series 9. Fidelity â VIP Balanced Portfolio 38. MFS â VIT Research Series 10. Fidelity â VIP Contrafund â Portfolio 39. MFS â VIT Total Return Series 11. Fidelity â VIP Equity-Income Portfolio 40. MFS â VIT Utilities Series 12. Fidelity â VIP Freedom 2010 Portfolio 41. Neuberger Berman AMT Mid Cap Intrinsic Value Portfolio 13. Fidelity â VIP Freedom 2015 Portfolio 42. PIMCO High Yield Portfolio, Administrative Class 14. Fidelity â VIP Freedom 2020 Portfolio 43. PIMCO Real Return Portfolio, Administrative Class 15. Fidelity â VIP Freedom 2025 Portfolio 44. PIMCO Total Return Portfolio, Administrative Class 16. Fidelity â VIP Freedom 2030 Portfolio 45. ProFund VP Japan 17. Fidelity â VIP Freedom Income Portfolio 46. ProFund VP Oil & Gas 18. Fidelity â VIP Government Money Market Portfolio 47. ProFund VP Small-Cap Value 19. Fidelity â VIP Growth & Income Portfolio 48. ProFund VP Ultra Mid-Cap 20. Fidelity â VIP Growth Opportunities Portfolio 49. VanEck VIP Global Hard Assets Fund 21. Fidelity â VIP Growth Portfolio 50. Vanguard Ò VIF Balanced Portfolio 22. Fidelity â VIP High Income Portfolio 51. Vanguard Ò VIF High Yield Bond Portfolio 23. Fidelity â VIP Index 500 Portfolio 52. Vanguard Ò VIF International Portfolio 24. Fidelity â VIP Investment Grade Bond Portfolio 53. Vanguard Ò VIF Mid-Cap Index Portfolio 25. Fidelity â VIP Mid Cap Portfolio 54. Vanguard Ò VIF REIT Index Portfolio 26. Fidelity â VIP Overseas Portfolio 55. Vanguard Ò VIF Short-Term Investment-Grade Portfolio 27. Goldman Sachs VIT Large Cap Value Fund 56. Vanguard Ò VIF Small Company Growth Portfolio 28. Goldman Sachs VIT Small Cap Equity Insights Fund 57. Vanguard Ò VIF Total Bond Market Index Portfolio 29. Invesco V.I. Diversified Dividend Fund 58. Vanguard Ò VIF Total Stock Market Index Portfolio This prospectus generally describes only the variable portion of the policy, except where the General Account is specifically mentioned. Buying this policy might not be a good way of replacing Your existing insurance or adding more insurance if You already own a flexible premium variable life insurance policy. You should read this prospectus and the current prospectuses for the funds carefully, and keep them for future reference. Table of Contents POLICY BENEFITS/RISKS SUMMARY 5 POLICY BENEFITS . 5 Death Benefit 5 Flexible Premium Payments . 5 No Lapse Guarantee Premium 5 Benefits of the Policy Fund . 5 Tax Benefits . 6 Policy Illustrations . 6 Additional Benefits . 6 Your Right to Examine This Policy . 7 POLICY RISKS . 7 Investment Risk . 7 Surrender Charge Risk . 7 Withdrawing Money . 7 Risk of Lapse . 7 Loan Risks . 7 Tax Risks . 8 Risk of Increases in Charges . 8 Portfolio Risks . 8 Fee Table . 8 SUMMARY OF Premier Variable Universal life III 12 DEATH BENEFIT OPTIONS . 12 FLEXIBLE PREMIUM PAYMENTS . 13 INVESTMENT CHOICES . 13 YOUR POLICY FUND 13 Transfers . 14 Policy Loans . 14 Withdrawing Money . 14 Surrendering Your Policy . 14 DEDUCTIONS AND CHARGES . 15 Deductions from Your Premiums . 15 Deductions from Your Policy Fund . 15 Surrender Charge . 15 ADDITIONAL INFORMATION ABOUT THE POLICIES . 16 Your Policy Can Lapse . 16 Correspondence, Inquiries, and Transactions . 16 State Variations . 17 Tax-Free “Section 1035” Exchanges . 17 DETAILED INFORMATION ABOUT premier variable universal life iii 18 INSURANCE FEATURES . 18 How the Policies Differ From Whole Life Insurance . 18 Application for Insurance . 18 Death Benefit 18 Notice and Proof of Death . 20 Payment of Death Benefits and Lump Sum Payments . 20 Maturity Benefit 20 Changes In Premier Variable Universal Life III 20 Changing the Face Amount of Insurance . 22 Changing Your Death Benefit Option . 22 When Policy Changes Go Into Effect 23 Flexible Premium Payments . 23 Allocation of Premiums . 24 Additional Benefits . 25 SEPARATE ACCOUNT INVESTMENT CHOICES . 31 Our Separate Account And Its Investment Divisions . 31 The Funds . 32 Investment Policies of the Portfolios . 32 Effects of Market Timing . 40 Charges In The Funds . 40 USING YOUR POLICY FUND 41 The Policy Fund . 41 Amounts In Our Separate Account 41 How We Determine The Accumulation Unit Value . 41 Policy Fund Transactions and “Good Order” . 42 Transfers of Policy Fund . 42 Transfer Limitations . 43 Dollar Cost Averaging . 45 Enhanced Dollar Cost Averaging (EDCA) 46 Portfolio Rebalancing . 46 Automatic Distribution Option. 47 Policy Loans. 47 Withdrawing Money From Your Policy Fund. 49 Surrendering Your Policy. 50 THE GENERAL ACCOUNT. 50 DEDUCTIONS AND CHARGES. 51 Deductions From Your Premiums. 51 Charges Against The Separate Account and General Account 51 Monthly Deductions From Your Policy Fund. 51 Transaction Charges. 53 How Policy Fund Charges Are Allocated. 53 Loan Charge. 54 Surrender Charge. 54 Portfolio Expenses. 55 Tax Effects. 56 INTRODUCTION 56 TAX STATUS OF THE POLICY 56 TAX TREATMENT OF POLICY BENEFITS. 56 In General 56 Modified Endowment Contracts (MEC) 57 Distributions Other Than Death Benefits from Modified Endowment Contracts. 57 Distributions Other Than Death Benefits from Policies that are not Modified Endowment Contracts. 58 Investment in the Policy. 58 Policy Loans and the Overloan Protection Benefit 58 Treatment of the Overloan Protection Benefit 58 Withholding. 59 Life Insurance Purchases by Residents of Puerto Rico. 59 Life Insurance Purchases by Nonresident Aliens and Foreign Corporations. 59 Multiple Policies. 59 Continuation of Policy Beyond Age 121. 59 Section 1035 Exchanges. 59 Accelerated Benefit Rider—Terminal Illness. 59 Accelerated Benefit Rider—Chronic Illness. 60 Business Uses of Policy. 60 Employer-Owned Life Insurance Policies. 60 Non-Individual Owners and Business Beneficiaries of Policies. 60 Split-Dollar Arrangements. 60 Tax Shelter Regulations. 61 Alternative Minimum Tax. 61 Estate, Gift, and Generation-Skipping Transfer Tax Considerations. 61 Medicare Tax on Investment Income. 61 Foreign Tax Credits. 62 Possible Tax Law Changes. 62 Our Income Taxes. 62 ADDITIONAL INFORMATION ABOUT THE POLICIES. 62 Your Right To Examine This Policy 62 Your Policy Can Lapse. 62 You May Reinstate Your Policy 63 Policy Periods And Anniversaries. 63 Maturity Date. 63 We Own The Assets Of Our Separate Account. 64 Changing the Separate Account. 64 Limits On Our Right To Challenge The Policy 65 YOUR PAYMENT OPTIONS. 65 Lump Sum Payments. 65 YOUR BENEFICIARY 66 ASSIGNING YOUR POLICY 66 WHEN WE PAY PROCEEDS FROM THIS POLICY 66 CHANGE OF ADDRESS NOTIFICATION 67 YOUR VOTING RIGHTS AS AN OWNER 67 DISTRIBUTION OF THE POLICIES. 68 CYBERSECURITY 69 LEGAL PROCEEDINGS. 70 FINANCIAL STATEMENTS. 70 Illustrations. 70 Definitions. 76 POLICY BENEFITS/RISKS SUMMARY In this prospectus “We”, “Our”, “Us”, “Midland National”, and “Company” mean Midland National Life Insurance Company. “You” and “Your” mean the owner of the policy. We refer to the person who is covered by the policy as the “Insured” or “Insured person”, because the Insured person and the owner may not be the same. There is a list of definitions at the end of this prospectus, explaining many words and phrases used here and in the actual insurance policy. In this prospectus, these words and phrases are generally in bold face type. See “Definitions” on page 77. This summary describes the policy’s important risks and benefits. The detailed information appearing later in this prospectus further explains the following Policy Benefits/Risks summary. This summary must be read along with that detailed information. Unless otherwise indicated, the description of the policy in this prospectus assumes that the policy is inforce and that there is no outstanding policy loan. POLICY BENEFITS Death Benefit Premier Variable Universal Life III is life insurance on the Insured person. If the policy is inforce We will pay a death benefit when the Insured person dies. You can choose between two death benefit options: · Option 1: death benefit equals the face amount of the insurance policy. This is sometimes called a “level” death benefit. · Option 2: death benefit equals the face amount plus the policy fund. This is sometimes called a “variable” death benefit. The death benefit may be even greater in some circumstances. See “Death Benefit” on page 18. We deduct any policy debt and unpaid charges before paying any benefits. The death benefit will be paid in a lump sum. You may change the death benefit option You have chosen. You may also increase or decrease the face amount of Your policy, within certain limits. Changing the death benefit option or the face amount may have tax consequences. Flexible Premium Payments You may pay premiums whenever and in whatever amount You want, within certain limits. We require an initial premium at issue which is at least equal to one month’s no lapse guarantee premium. The no lapse guarantee premium is based on the policy’s face amount and the Insured person’s age, sex and underwriting class. We are not obligated to accept any premium and We currently reject any premium of less than $50.00.
